Citation Nr: 1420236	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-05 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for the appellant's Dependents' Educational Assistance (DEA) benefits under the provisions of 38 U.S.C.A. Chapter 35 beyond July 4, 2008, to include whether clear and unmistakable error (CUE) is present in a prior 2000 denial of DEA benefits.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from May 1951 to September 1953.  He died in May 1998.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of a Regional Office (RO) and Education Center of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma.  

In the March 2011 VA Form 9, the appellant requested a videoconference hearing before a Veterans Law Judge.  Such a hearing was scheduled for March 2014, and the appellant was informed of this hearing in January 2014.  The appellant did not report for the scheduled hearing; thus, her hearing request will be considered withdrawn, and the Board will continue with adjudication of the appeal.  38 C.F.R. § 20.704(d) (2013).  The Board has reviewed both the physical claims file and the Virtual VA electronic file so as to insure a total review of the evidence.  


FINDINGS OF FACT

1.  A 2000 VA decision denied the appellant DEA benefits under 38 U.S.C.A. Chapter 35.  

2.  The 2000 VA decision was not based on the evidence then of record and contained legal error in determining time limits for the use of DEA benefits so as to not constitute a reasonable exercise of rating judgment. 

3.  But for the factual and legal errors in the 2000 VA decision, the outcome would have been manifestly different, and the appellant would have been eligible for DEA benefits under 38 U.S.C.A. Chapter 35 for the period from April 2000 to July 2005.  


CONCLUSIONS OF LAW

1.  The 2000 VA decision to deny DEA benefits under 38 U.S.C.A. Chapter 35 was clearly and unmistakably erroneous, and should be reversed to reflect that the appellant was eligible for Chapter 35 DEA benefits for the period from April 2000 to July 2005.  38 U.S.C.A. § 5109A (West 2002 & Supp. 2013); 38 C.F.R. § 3.105 (2013).  

2.  Because the 2000 VA decision to deny DEA benefits under 38 U.S.C.A. Chapter 35 was clearly and unmistakably erroneous, the appellant remains eligible from the issuance of this Board decision until July 26, 2013, unless all remaining eligibility has been used during the period April 2000 to July 2005.  38 U.S.C.A. § 5109A (West 2002 & Supp. 2013); 38 C.F.R. § 3.105 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced the Department of Veterans Affairs' (VA) duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2013).  In this case, the facts are not in dispute.  The United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duties to notify and to assist do not apply to a claim if resolution of that claim is based on legal interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 2-2004.  There is no possibility that any additional notice or development would aid the appellant in substantiating her claim.  Thus, any deficiency of notice or of the duty to assist constitutes harmless error.  

As to the CUE issue, VA's duties to notify and assist claimants under VCAA do not apply to allegations of CUE.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Therefore, no further discussion of VCAA will take place regarding the CUE issue.  In adjudicating the CUE issue at this time, the Board is cognizant that such a claim has not been explicitly adjudicated by the RO, the agency of original jurisdiction; however, the Board finds that the CUE claim inherent in the pending appeal is inextricably-intertwined with the issue perfected for appellate review as CUE in the 2000 RO decision renders the decision non-final and also affected the DEA delimiting date.  For these reasons, the Board may therefore consider it.  Additionally, given the favorable outcome of the Board's decision herein, no prejudice results to the appellant.  

Extension of Delimiting Date

The appellant asserts that she should be granted an extension of the delimiting date for the award and usage of DEA benefits beyond July 4, 2008, given VA's alleged delay in approving her original request for such benefits.  Specifically, the appellant alleges clear and unmistakable error (CUE) in a prior 2000 VA decision which denied DEA benefits pursuant to 38 U.S.C.A. Chapter 35.  She asserts that this decision incorrectly denied her DEA benefits and subsequently caused her to delay enrolling in a course of study.  

Generally, the beginning date for the 10 year eligibility period for utilization of DEA benefits by a surviving spouse of a veteran whose death was service connected will be no later than the date of the veteran's death, or the date of the VA determination that the cause of death was due to a service-connected disability; the election date is to be selected by the surviving spouse.  38 C.F.R. § 21.3046(b)(5).  Under the provisions of 38 C.F.R. § 21.3046(d), an eligible surviving spouse's delimiting date may be extended to the end of the relevant school term if that date falls within the relevant term.  

Previous determinations that are final and binding, including decisions of service connection and other matters, will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).  

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44  . 

The Court has held that there is a three-pronged test to determine whether CUE is present in a prior determination: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  

If a claimant wishes to reasonably raise a claim of CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 528 U.S. 967 (1999); Fugo, 6 Vet. App. at 43-44.  If the error alleged is not the type of error that, if true, would be CUE on its face, if the claimant is only asserting disagreement with how the RO evaluated the facts before it, or if the claimant has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim must be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Further, VA's failure in the duty to assist cannot constitute CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003).  

In the present case, the appellant alleges CUE in a prior 2000 VA decision which denied Chapter 35 DEA benefits.  The pertinent laws and regulations at the time of this decision were essentially the same as they are now.  In April 2000, the appellant filed an application for DEA benefits, claiming as the surviving spouse of a Veteran whose cause of death had been service connected.  The Veteran died on May [redacted], 1998 and, in a July 26, 1998 rating decision, VA determined the cause of the Veteran's death was service connected.  In an undated letter, VA denied the appellant DEA benefits, stating she had "exceeded the time limit to use your benefits."  The Board finds this denial to be clearly and unmistakably erroneous.  

First, as the surviving spouse of the Veteran, whose cause of death was granted service connection, the appellant was an eligible person at the time her claim was received in April 2000.  38 U.S.C.A. § 3501(a)(1) (West 1991).  Next, the appellant had the later of the Veteran' s date of death, May [redacted], 1998, or the date of the July 26, 1998 rating decision granting service connection for the cause of the Veteran's death as the beginning date for eligibility for DEA benefits.  38 C.F.R. § 21.3046(b)(5).  Thus, the appellant had until July 26, 2008 to utilize DEA benefits; hence, VA's conclusion in 2000 that the appellant had "exceeded the time limit to use your benefits" was clearly and unmistakably incorrect.  

Had the adjudicatory agency properly reviewed the application and properly applied pertinent laws and regulations, the appellant would have been found eligible for Chapter 35 DEA benefits for the period from April 2000 to July 2005.    Consequently, the 2000 VA decision to deny DEA benefits under 38 U.S.C.A. Chapter 35 was clearly and unmistakably erroneous, and should be reversed to reflect that the appellant was eligible for Chapter 35 DEA benefits for the period from April 2000 to July 2005.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105. 

As the 2000 decision by VA to deny the appellant Chapter 35 DEA eligibility resulted in a denial of eligibility for DEA benefits for approximately five years, until such benefits were subsequently granted in July 2005, an additional five years of eligibility, to July 26, 2013, is granted the appellant.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105.  But for the 2000 decision's legal errors, the outcome of that decision would have been a finding of eligibility for DEA benefits for the period from April 2000 to July 2005; therefore, in implementing this decision, the AOJ will determine, retroactively, if the appellant participated in any training during the April 2000 to July 2005 period for which DEA benefits should have been paid.  If the appellant did participate in such training for this period, DEA benefits would be payable, and will be paid.  


Because the 2000 VA decision to deny DEA benefits under 38 U.S.C.A. Chapter 35 was clearly and unmistakably erroneous, the appellant also remains eligible for the period from the issuance of this Board decision until July 26, 2013, unless all remaining eligibility has been used during the period April 2000 to July 2005 when the AOJ implements this Board decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105.  In finding CUE in the 2000 denial of DEA benefits, the Board recognizes that the appellant remains limited to entitlement to such benefits for an aggregate period not in excess of 45 months, or the equivalent thereto if in part-time training.  38 U.S.C.A. § 3511(a).  


ORDER

Based on CUE in a 2000 decision, that decision is now revised to reflect a retroactive extension of the delimiting date for the appellant's DEA benefits under 38 U.S.C.A Chapter 35 for the period from April 2000 to July 2005, and prospectively to July 26, 2013; to this extent, the appeal is granted.  




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


